Dismissed and Memorandum Opinion filed July 23, 2009







Dismissed
and Memorandum Opinion filed July 23, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00223-CV
____________
 
HIGH LITE CARRIBEAN CULTURAL EXCHANGE AND DEVELOPMENT,
Appellant
 
V.
 
CHANCELLORS FAMILY CENTER, Appellee 
 

 
On Appeal from the
County Civil Court No. 2
Harris County,
Texas
Trial Court Cause
No. 897,111-101
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 2, 2008.  On July 9, 2009, the
parties filed a joint agreed motion to dismiss the appeal because all issues
have been settled.  See Tex. R.
App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices Yates and Frost.